Citation Nr: 9932601
Decision Date: 11/18/99	Archive Date: 02/08/00

DOCKET NO. 95-11 629               DATE NOV 18, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Cheyenne, Wyoming

THE ISSUES

1. Entitlement to service connection for bilateral bursitis of the
shoulders.

2. Entitlement to an increased evaluation for major depressive
disorder, chronic, with post traumatic stress disorder (PTSD),
currently evaluated as 30 percent disabling.

REPRESENTATION

Veteran represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD 

T.J. Kniffen, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1952 to November,
1971.

This matter comes before the Board of Veteran's Appeals (Board) on
appeal from a September 1994 rating decision by the Department of
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

VACATUR

In March 1995, the veteran requested a personal hearing before a
member of the Board at the RO. The veteran made this request in his
substantive appeal, VA Form 9, which was thereupon associated with
the veteran's claims folder. A personal hearing was held before a
hearing officer at the RO in July 1995. There is no indication that
the veteran withdrew his request for a Travel Board hearing at that
time.

In March 1997, the Board issued a decision in which the veteran's
claim of entitlement to service connection for bilateral bursitis
of the shoulders was denied, and the issue of entitlement to an
increased disability rating for his service-connected psychiatric
disability was remanded to the RO for additional evidential
development.

-2-

In June 1997, the veteran requested that his request for a hearing
before a traveling member of the Board be withdrawn and that he be
afforded a hearing before a hearing officer at the RO. In September
1997, the veteran, through his representative, requested that the
RO hearing be postponed pending further development of the
evidence. In March 1998, the veteran, through his representative,
again requested a Travel Board hearing. A Travel Board hearing took
place at the RO in July 1999. At the outset of the hearing, it was
noted by the presiding Board Member that the veteran had requested
a Travel Board hearing in his VA Form 9 and that the Board had
issued a decision in March 1997 notwithstanding that request and
notwithstanding the fact that a Travel Board hearing had not taken
place [hearing transcript, page 1].

The evidence of record thus does not reflect that the requested
hearing was held before a member of the Board at the RO prior to
the issuance of the Board's March 1997 appellate decision. The
evidence of record also does not reflect that the veteran or his
representative withdrew his request for such hearing prior to March
1997. The, Board does not believe that the subsequent withdrawal of
his request for a Travel Board hearing, in June 1997, is
dispositive of the outcome of this decision.

A hearing on appeal must be granted when, as in this case, a
veteran expresses a desire for a hearing. 38 C.F.R. 20.700(a)
(1999). An appellate Precision may be vacated at any time by the
Board where it is shown there has been a denial of due process. 38
C.F.R. 20.904(a) (1999).

In light of the foregoing, the Board's March 1997 decision is
hereby vacated. This case is being referred to the Member of the
Board for who conducted the July 1999 Travel Board hearing for de
novo consideration and preparation of another decision.

Barry F. Bohan 
Member, Board of Veterans' Appeals

- 3 -




Citation NR: 9709059     
Decision Date: 03/21/97        Archive Date: 03/31/97
DOCKET NO.  95-11 629    )     DATE
      )
      )

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1. Entitlement to service connection for bilateral bursitis 
of the shoulders.
 
2. Entitlement to an increased evaluation for major 
depressive disorder, chronic, with post-traumatic stress 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michele M. Florack, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1952 to 
November 1971.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.

The issue of an increased evaluation for major depressive 
disorder, chronic, with post-traumatic stress disorder (PTSD) 
will be addressed in the Remand section below.

Service connection for fibromyalgia and cervical disc disease 
was denied in a rating decision dated in October 1996.  Those 
issues have not been developed for appellate appeal.


CONTENTIONS OF VETERAN ON APPEAL

The veteran contends that he incurred bilateral bursitis of 
the shoulders in service and that service connection is 
therefore warranted.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1995), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim of 
entitlement to service connection for bilateral bursitis of 
the shoulders is well grounded.


FINDING OF FACT

Bursitis of the shoulders is not shown on any current 
examination.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for bilateral 
bursitis of the shoulders.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for bilateral 
bursitis of the shoulders.

Relevant law and regulations

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  However, the threshold question in any case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, one which is plausible, meritorious on its own, or 
capable of substantiation.  If the claim is not well 
grounded, the appeal must fail and there is no duty to assist 
the veteran further in the development of his claim because 
such additional development would be futile.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 (1990).



In Tirpak v. Derwinski, 2 Vet.App. 609 (1992), the United 
States Court of Veterans Appeals (Court) held that a claim 
must be accompanied by evidence (emphasis in original).  In 
Rabideau v. Derwinski, 2 Vet.App. 141 (1992), the Court held 
that the failure to demonstrate that a disability is 
currently manifested constitutes failure to present a 
plausible or well-grounded claim.  In Brammer v. Derwinski, 3 
Vet.App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where a present disability had 
been demonstrated.  In the absence of proof of a present 
disability, there can be no valid claim.  Id. at 225. 

As will be explained below, the veteran has not submitted 
competent evidence of a current disability to support his 
claim for service connection for bilateral bursitis of the 
shoulders.  Rabideau, at 144.  Thus, the Board finds that the 
claim is not well grounded.

Evidence

The service medical records show that the veteran complained 
of pain in his right shoulder on cold mornings in December 
1961.  The impression was of deltoid bursitis.  In July 1962, 
the veteran complained of pain in both shoulders, on and off 
for nine months; muscular strain of the shoulders was 
diagnosed.  In March 1970, the veteran was referred to an 
orthopedic clinic for evaluation of what was characterized as 
a ten year history of mild and intermittent arthritis and 
bursitis of both shoulders.  In the orthopedic clinic he was 
treated with an injection, and he was given an ice pack for 
the right shoulder.  An eleven year history of bilateral 
bursitis of the shoulder was reported on the veterans 
October 1971 retirement examination.  In November 1971, the 
veteran was referred for an evaluation of his 10 year past 
history of right shoulder discomfort.  On evaluation by the 
orthopedic clinic, the veteran estimated that his episodes of 
significant shoulder pain were about once a year, twice as 
painful in the right as the left shoulder.  On objective 
examination in November 1971, the veterans shoulders had 
full range of motion, the acromioclavicular joint was OK, 
there was good muscle bulk with no atrophy, and there was no 
tenderness to palpation of either shoulder girdle.  X-ray 
reports were negative for the shoulders.  In sum, the 
examination of the shoulders was essentially negative, but 
the examiner reported an impression of chronic bursitis of 
both shoulders by history. 

Clinical records from the Air Force Family Practice Clinic 
dated in August 1982 reveal complaints of pain, stiffness, 
and swelling of the hands, elbows, and shoulders.  
Inflammatory arthritis was diagnosed.  Additional clinical 
records dated to March 1994 reveal only diagnoses of 
arthritis and osteoarthritis.

Private treatment records dated in February 1990 indicate 
that the veteran was referred for an evaluation of shoulder 
pain to C. Weaver, M.D.  After an evaluation of the 
shoulders, the physician diagnosed subacromial bursitis and 
bicipital tendonitis of the left shoulder.  The shoulder was 
treated with an injection of Celestone and Xylocaine, which 
resulted in an immediate decrease in symptoms.  On follow-up 
examination in June 1990, the veteran reported a continuation 
of his left shoulder pain after the initial relief on 
injection.  An antiinflammatory agent was prescribed.

On VA examination conducted in March 1994, the veteran did 
not complain of bursitis and none was found on examination.

On VA examination conducted in July 1994, the veteran 
complained that his shoulders had gotten worse, and added 
that all of his joints were painful on a daily basis.  On 
objective evaluation, the examiner diagnosed most likely 
osteoarthritis, with a positive rheumatoid factor by history.

VA outpatient treatment records through February 1995 show 
treatment for unrelated disorders.  

In April 1995, the veteran was again seen by his private 
physician, Dr. Weaver, for pain of multiple joints, including 
the shoulders.  Arthritis was suspected.  On objective 
evaluation, the veteran had some pain on extreme external and 
internal rotation of the shoulders, and some limitation of 
motion on internal rotation of the left shoulder.  X-ray 
reports of the shoulders were negative.  The physicians 
overall impression was of osteoarthritis.  She further noted 
that it was difficult to relate the veterans current 
symptoms of osteoarthritis and other current complaints to 
the previous shoulder problem.  

At the veterans personal hearing in July 1995, he testified 
that he originally had shoulder pain in service after a night 
on an aircraft carrier.  He indicated that the bursitis 
started in the left shoulder and moved to the right shoulder.  
He indicated that treatment resolved the symptoms for only 
short periods of time, and that they became worse in cold 
weather.  Finally, he testified that he was currently 
receiving treatment from a rheumatologist, and he stated that 
she diagnosed his shoulder disorder as fibromyalgia.

Analysis

In this case, there is no evidence, other than the veterans 
assertions, that he currently has bilateral bursitis of the 
shoulders.  

As shown in the service medical records, at separation, 
chronic bilateral bursitis, by history was diagnosed.  In his 
almost 20 year period of service, the veteran had only two 
occasions when right shoulder bursitis was diagnosed 
(December 1961 and March 1970); on his retirement examination 
in November 1971, bursitis was not found.  Bursitis of the 
left shoulder was not diagnosed on examination in service at 
any time.  Thus, despite the examiners use of the terms 
chronic and bilateral in the diagnosis on the retirement 
examination, the Board finds no evidence that the disorder 
was either in service.  Furthermore, at separation, the 
diagnosis was rendered by history, and not shown to be 
present on examination.

Subsequent to service, it was not until February and June 
1990 that bursitis was diagnosed for the veterans left 
shoulder by the veterans private physician.  Bursitis was 
not found on later VA examinations in March 1994 and July 
1994.  On examination by the veterans private physician in 
April 1995, bursitis was not found for either shoulder.  As 
noted above, the veterans physician specifically did not 
relate any current physical problems to the previously 
identified shoulder problem.


The Board notes that service connection for arthritis and 
service connection for fibromyalgia have been previously 
denied and are not at issue here.  

In sum, there is no competent medical evidence of record 
which shows that the veteran currently has bursitis.  As a 
lay person, the veteran can not offer a diagnosis or medical 
conclusion that requires medical knowledge.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  In addition, the 
Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91 
(1993).  Lay assertions to the effect that he has bilateral 
bursitis of the shoulders is neither competent nor probative 
of the issue in question.  Indeed, in Moray v. Brown, 5 
Vet.App. 211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions and, therefore, those 
opinions do not even serve as a basis for a well-grounded 
claim.  No medical professional has found bursitis of the 
shoulders currently for the veteran.

Accordingly, based on the evidence of record, the Board finds 
that the veterans claim for service connection for bilateral 
bursitis of the shoulders is not well grounded.

Additional Considerations

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well-groundedness, 
it must consider whether the veteran has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet.App. 384 (1993).  The Board 
finds that the veteran has been accorded ample opportunity by 
the RO to present argument and evidence in support of his 
claim.  Any error by the RO in deciding this case on the 
merits, rather than being not well grounded, was not 
prejudicial to the veteran.

As noted above, when a claim is not well grounded, VA does 
not have a statutory duty to assist a claimant in developing 
facts pertinent to the claim.  However, VA may be obligated 
to advise the claimant of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of VA 
has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet.App. 69 (1995).  In this case, the RO fulfilled its 
obligation to inform the veteran in the February 1995 
Statement of the Case and furthermore, by this decision, the 
Board is informing the veteran of the evidence which is 
lacking and that is necessary to make the claim well 
grounded.


ORDER

Service connection for bilateral bursitis of the shoulders is 
denied.


REMAND

With respect to the veterans claim for an increased 
evaluation for his service-connected major depressive 
disorder, chronic, with PTSD, the VA has revised portions of 
its Schedule for Rating Disabilities, and pertinent 
regulations pertaining to the evaluation of Mental Disorders, 
which went into effect as of November 7, 1996.  38 C.F.R. 
§ 4.132, as amended, 61 Fed.Reg. 196, 52695 (1996).  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet.App. 289 (1996); Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  Thus, the veterans 
psychiatric disorder must be evaluated under both the old and 
the new rating criteria to determine which version is most 
favorable to the veteran.  A review of the rating action 
indicates that the evidence has not been evaluated under the 
amended criteria.  

Furthermore, since the latest VA examination was dated 
November 1994, and in light of the additional time involved 
in the adjudication of this claim, the Board finds that a new 
psychiatric examination is desirable in order for it to be 
sufficiently contemporaneous for rating purposes upon return 
from Remand.  Caffrey v. Brown, 6 Vet.App. 377 (1994).  

Therefore, to ensure full compliance with due process 
requirements, and to ensure that the VA has met its duty to 
assist the veteran in developing the facts pertinent to his 
claim the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran to 
obtain the names and addresses of any 
medical care providers who provided 
treatment for his major depressive 
disorder, with PTSD, since February 1995.  
After securing any necessary releases, 
the RO should obtain the complete records 
of any such treatment and associate them 
with the claims file.

2.  The RO should schedule the veteran 
for a VA psychiatric examination in order 
to determine the severity of his service-
connected major depressive disorder with 
PTSD.  The veterans claims folder and a 
copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary tests and studies, including 
appropriate psychological studies (if 
determined to be necessary by the 
examiner), should be conducted.  The 
report of examination should contain a 
detailed account of all manifestations of 
the disability found to be present.  The 
examiner should review the pertinent 
history of the veterans service-
connected psychiatric disorder and should 
specifically comment on the level of the 
veterans current disability due to such.  
A multiaxial assessment is requested, 
including a Global Assessment of 
Functioning (GAF) score consistent with 
the American Psychiatric Associations 
Diagnostic and Statistical Manual for 
Mental Disorders, with an explanation of 
the numeric code assigned.  The report of 
the examination should be associated with 
the veterans claims folder.

After the above development has been completed, RO should 
readjudicate the veterans claim.  All pertinent law, 
regulations, including consideration of an increased 
evaluation for PTSD under the old and new criteria for 
Diagnostic Code 9411, and court precedent should be applied, 
in particular the decision of the Court in Massey v. Brown, 7 
Vet.App. 204 (1994).  

If the claim remains denied, in whole or in part, the case 
should be returned to the Board after compliance with all 
requisite appellate procedure.  The purpose of this REMAND is 
to procure clarifying data and to satisfy due process  
requirements.  The Board intimates no opinion as to the 
ultimate conclusion warranted, pending completion of the 
requested development.



            
      BARRY F. BOHAN
      Member, Board of Veterans Appeals

The Board of Veterans Appeals Administrative Procedures 
Improvement Act, Pub. L. No. 103-271, § 6, 108 Stat. 740, 741 
(1994), permits a proceeding instituted before the Board to 
be assigned to an individual member of the Board for a 
determination.  This proceeding has been assigned to an 
individual member of the Board.

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).
- 2 -


